Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered June 9, 2003. The order denied defendants’ motion for sum*1037mary judgment dismissing the complaint in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages for personal injuries that he allegedly sustained in a motor vehicle accident. Supreme Court properly denied defendants’ motion for summary judgment dismissing the complaint. Defendants’ own submissions in support of the motion raise triable issues of fact whether plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) under the permanent consequential limitation of use of a body organ or member, significant limitation of use of a body function or system, or 90/180 categories of serious injury (see Zeigler v Ramadhan, 5 AD3d 1080, 1081 [2004]; Stokes v Brown, 2 AD3d 1373, 1374 [2003]). Present—Hurlbutt, J.P., Scudder, Gorski, Martoche and Hayes, JJ.